Citation Nr: 1018299	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  08-03 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel




INTRODUCTION

The Veteran had active service from May 1944 to June 1945.  
He died in February 2005.  The appellant is the Veteran's 
surviving spouse.  This case has been advanced on the docket.

This appeal is before the Board of Veterans' Appeals (BVA or 
Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Louisville, 
Kentucky.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 2005; a certificate of death 
provides that the immediate cause of death was coronary 
artery disease (CAD).

2.  At the time of the Veteran's death, service connection 
had been established for anxiety reaction, chronic, evaluated 
as 100 percent disabling since September 1996.  

3.  The competent medical evidence does not show that a 
service-connected disability caused or substantially or 
materially contributed to the Veteran's death.


CONCLUSION OF LAW

The cause of the Veteran's death was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1310, 
5102, 5103, 5103A & 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by a July 2009 letter 
sent to the appellant that fully addressed all necessary 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her or his claim 
and given ample time to respond, but the AOJ also 
readjudicated the claim in a February 2010 SSOC after the 
notice was provided.  In addition, the appellant has been 
represented by a service organization during much of the 
claim.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
(appellant's representation by counsel "is a factor that must 
be considered when determining whether that appellant has 
been prejudiced by any notice error").  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

The criteria for assignment of an effective date and 
disability rating in the event of award of the benefit sought 
were also provided in the July 2009 letter.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  This was followed by readjudication in 
the February 2010 SSOC.  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.  

In this case, the VCAA duty to notify was satisfied with 
respect to Hupp in the July 2009 letter.  This was followed 
by readjudication in the February 2010 SSOC.  

As VCAA notice was not completed prior to the initial AOJ 
adjudication of the claim, such notice was not compliant with 
Pelegrini.  However, as the case was readjudicated 
thereafter, there is no prejudice to the Veteran in this 
regard.  Prickett, supra. 

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination or obtaining a 
medical opinion when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained service treatment records and VA medical 
records.  VA also obtained a medical opinion in this case.  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA opinion obtained in this case is more than 
adequate, as it is predicated on a reading of the Veteran's 
medical records.  It considers all of the pertinent evidence 
of record, to include the statements of the appellant, and 
provide rationales for the opinions offered.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c) (4); 
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
supra.

Analysis

The Board has reviewed all of the evidence in the claims 
file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

When a veteran dies from a service-connected or compensable 
disability, VA shall pay dependency and indemnity 
compensation to such veteran's surviving spouse, children or 
parents.  38 U.S.C.A. § 1310.  Service connection for the 
cause of the veteran's death may be granted when the 
disability causing such veteran's death was incurred or 
aggravated while in military service, or he died during such 
service.  See 38 U.S.C.A. § 1310(b).  The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312.  The principal cause of death is one 
which, singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  The contributory 
cause of death is one that contributed substantially or 
materially to cause death, combined to cause death, or aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).  A 
service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

The Veteran died in February 2005.  The certificate of death 
provides that the immediate cause of death was CAD.  At the 
time of the Veteran's death, service connection had been 
established for anxiety reaction, chronic, evaluated as 100 
percent disabling since September 1996.  

The appellant and her daughter contend that the Veteran's 
service-connected anxiety disability generally worsened his 
overall health, and specifically led to the development of 
CAD.  In a May 2009 brief, the appellant's representative 
cites a textbook of medicine and several scientific studies 
as evidence of the link between chronic stress and the 
development of CAD and heart disease.  

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for the cause of the Veteran's death.  
The competent medical evidence does not show that a service-
connected disability caused or substantially or materially 
contributed to the Veteran's death.

The Veteran's service treatment records show that he made 
complaints such as precordial pain, heart palpitations, and 
chest pain during service.  A December 11, 1944, service 
treatment record noted that the Veteran worried "continuously 
about his heart."  A December 29, 1944, service treatment 
record noted that the Veteran's "old worry of heart disease 
returned with resulting tachycardia, palpitation and 
weakness."  

No heart disease was noted during service, and the first 
post-service evidence of record, a December 1951 VA 
examination, noted that the Veteran's cardiovascular system 
was normal (with blood pressure recorded as 150/90).  While 
the Veteran was originally granted service connection for 
anxiety psychoneurosis by a rating decision dated in July 
1945, a December 1951 rating decision characterized the 
Veteran's disability as a chronic asthenic reaction.  The 
Veteran's service-connected disability was characterized as 
chronic anxiety reaction disorder by a March 1985 RO 
decision.

The report of a February 1985 VA psychiatric examination 
repeats the Veteran's complaints that "over the years" 
after active duty, symptoms of anxiety and chest pain 
interfered with his work on a farm.  The pertinent medical 
diagnosis was history of hypertension.  The report of a March 
and April 1987 VA psychiatric evaluation includes the 
Veteran's complaint of chest pain.  It does not relate the 
pain to the Veteran's service or his service-connected 
chronic anxiety reaction.  

Subsequent VA treatment records dated as early as 1992 and 
1993, and as recently as 2004, show ongoing treatment for 
hypertension and COPD.  They do not relate the hypertension 
or COPD, or any other cardiac complaints, symptoms, findings 
or diagnoses, to the Veteran's service or his service-
connected chronic anxiety reaction.  

In a November 2009 VA medical opinion, a VA examiner stated 
that he had reviewed the Veteran's service treatment records 
and VA treatment records.  He also referred to the Veteran's 
certificate of death, the appellant's contentions, past 
rating decisions, and the Board's June 2009 remand.  Thus, 
the VA examiner appears to have reviewed the entire record.  
The examiner referred to specific medical findings in the 
Veteran's service treatment records and post-service VA 
treatment records.  The examiner also noted that in July 2000 
the Veteran's hypertension was well controlled and his COPD 
was doing well on inhalers.  

The examiner stated that it was less likely than not (less 
than 50/50 probability) that the Veteran's fatal CAD was 
caused by, aggravated by, or materially contributed to by his 
chronic anxiety disability.  He first stated that there was 
no medical evidence to support the finding that the Veteran's 
cause of death was CAD.  He said that CAD was generally not 
considered a terminal event in and of itself.  The mechanism 
of death by CAD was generally a fatal arrhythmia or a severe 
heart attack.  He said that it was unclear whether either of 
these events actually caused the Veteran's demise.  
Distinguishing between CAD and other causes of death was at 
best speculative, particularly in an individual having as 
many other potentially fatal conditions as the Veteran.  He 
said that the designation of CAD on the death certificate, 
then, was likely made on the basis of the Veteran's 
established medical history and not ongoing medical facts.  
The possibility that CAD was the cause of the Veteran's death 
was only one of many potential pathological mechanisms.  

The examiner stated that even if CAD was assumed as the cause 
of the Veteran's death, it appeared unlikely that the 
Veteran's chronic anxiety disorder played a significant role 
in the CAD.  The Veteran had other known, strongly causal 
factors to CAD, including listed illness of diabetes, 
hypertension, and hyper lipidemia.  He also had COPD, 
suggesting a smoking history, which may have been causal.  
The examiner said that, given all these other, more probable 
causal relationships, the Veteran's fatal CAD was less likely 
as not (less than 50/50 probability) caused by or as a result 
of, or chronically aggravated by, or substantially or 
materially contributed to, by his service-connected chronic 
anxiety disorder.  

The examiner also noted that he had been asked to address 
whether the Veteran's CAD was manifested during active duty.  
The examiner said that all potentially cardiac symptoms in 
the Veteran's service treatment records, such as the recorded 
chest pain and palpitations, were caused by or a result of 
his anxiety condition itself and not CAD.  The examiner noted 
that a May 1960 diagnosis of asthenic reaction referred to a 
period of fatigue and lack of energy that was not a symptom 
of CAD but was more likely related to the Veteran's chronic 
anxiety disorder.  Therefore, the Veteran's CAD was not 
caused by, or a result of (or etiologically related to) his 
asthenic reaction.  

The Board finds that the November 2009 VA opinion weighs 
heavily against the appellant's claim.  The opinion was based 
on an accurate review of the inservice and postservice 
medical record, and the examiner's own medical expertise and 
knowledge of heart disease.  It is supported by detailed 
reference to numerous physical findings in the medical 
record.  The latter fact is particularly important, in the 
Board's judgment, as the reference makes for a more 
convincing rationale.

The Board is aware of the references to a medical textbook 
and scientific articles regarding the relationship between 
chronic stress and the development of heart disease.  
However, the textbook and scientific articles are too general 
in nature to provide, alone, the necessary evidence to show 
that the Veteran's service-connected chronic anxiety reaction 
resulted in his CAD.  See Sacks v. West, 11 Vet. App. 314, 
316-17 (1998).  The medical treatise, [textbook, or article] 
must provide more than speculative, generic statements not 
relevant to the veteran's claim but must discuss generic 
relationships with a degree of certainty for the facts of a 
specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  
The references in the current case do not provide statements 
for the facts of the Veteran's specific case.  Therefore, the 
Board concludes that they do not show to any degree of 
specificity a relationship or connection between his chronic 
anxiety reaction and the development of CAD. 

The Board recognizes the contentions by the appellant and the 
Veteran's daughter that the Veteran's service-connected 
chronic anxiety reaction caused or contributed to his death.  
As laypersons, they are not competent to provide an opinion 
requiring medical knowledge, such as one addressing a 
question of medical causation.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  As a result, their 
assertions cannot constitute competent medical evidence that 
a service-connected condition was related to the Veteran's 
death.

In sum, the competent medical evidence fails to demonstrate 
that the Veteran's death was related to service or a service-
connected disability.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


